DETAILED ACTION
Acknowledgements
Claims 1-21 are pending.
Claims 1-7 are withdrawn.
Claims  8-21 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 04/11/2022 is acknowledged.
Claims 1-7 are directed to Species A: Represented by the first preferred embodiment in Specification ¶0010.  Since Species B is elected, therefore, claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 8-21 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) payment transaction.  Specifically, the claims recite “receiving…a specification…to perform the transaction…; …cause a cryptographic coin to be generated…; …cause the cryptocurrency coin to be provided…”, which is commercial or legal interactions within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting payment transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of communication device,  cryptocurrency and zero-knowledge protocol merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting payment transaction including receiving transaction request, generating cryptocurrency, providing cryptocurrency as payment.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9-21 are method claims that involve the use of computer as tool to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve payment transaction including receiving transaction request, generating cryptocurrency, providing cryptocurrency as payment.  This only uses the processor or computer system to automate or implement the abstract idea of performing payment transaction.  Dependent claims 9-11 describe providing cryptocurrency.  Dependent claims 12-16 and 21 describe cryptocurrency coin.   Dependent claims 17-19 currency.  Dependent claim 20 describes payment.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing a payment transaction including receiving transaction request, generating cryptocurrency, providing cryptocurrency as payment.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a communication device,  cryptocurrency and zero-knowledge protocol as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170103394A1 (“Colhoun et al.”) in view of Hawk: The blockchain Model of Cryptography and Privacy-Preserving Smart Contracts of 2016 IEEE Symposium on Security and Privacy (“Kosha et al.”).

Regarding claim 8, Colhoun et al. teaches: 
A method of performing a transaction with a third party using a communication device, comprising: (Fig. 1 item 110; ¶0047)
receiving at the communication device from the third party a specification of one or more items that are to be provided to the third party to perform the transaction, the one or more items including an amount of payment that is to be provided to the third party; (Fig. 5 item 560; ¶0109)
using the communication device to cause a cryptographic coin to be generated,; and (¶0111)
using the communication device to cause the cryptocurrency coin to be provided to the third party. (¶0110)

Colhoun does not explicitly disclose:
the cryptographic coin including at least a first spending right cryptographic credential that is generated using a proof of zero knowledge protocol, the first spending right cryptographic credential including a first cryptocurrency component in an amount equivalent to the payment amount needed to perform the transaction, and a proof that verifies that a first cryptocurrency transaction logic produced the first cryptocurrency component;
However, Kosha et al. discloses:
the cryptographic coin including at least a first spending right cryptographic credential that is generated using a proof of zero knowledge protocol, the first spending right cryptographic credential including a first cryptocurrency component in an amount equivalent to the payment amount needed to perform the transaction, and a proof that verifies that a first cryptocurrency transaction logic produced the first cryptocurrency component; (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”  )
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Systems and Methods for Facilitating Secure Electronic Transactions of Colhoun et al. by adding transaction privacy feature in accordance with the teaching of Kosha et al.. This modification allows Colhoun et al.’s system with added transaction privacy while maintaining its verifiability.

Regarding claim 9, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein using the communication device to cause the cryptocurrency coin to be provided to the third party further includes sending the cryptocurrency coin to a computing entity that executes a smart contract facilitating the transaction. (page 849 Section “B. Binding Privacy and Programmable Logic”)

Regarding claims 10, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Colhoun et al. further discloses:
wherein using the communication device to cause the cryptocurrency coin to be provided to the third party further includes sending the cryptocurrency coin over one more communication networks from the communication device. (Fig. 5 item 562; ¶0110)

Regarding claim 11, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Colhoun et al. further discloses:
wherein using the communication device to cause the cryptocurrency coin to be provided to the third party includes transmitting the cryptocurrency coin from the communication device to a point-of-sale (POS) terminal associated with the third party. (¶0077, ¶0110, ¶0132)

Regarding claim 12, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein the one or more items that are to be provided to the third party includes a representation that a user of the communication device satisfies one or more prerequisites for the transaction to be performed, the cryptocurrency coin further including a user data cryptographic credential that is generated using the proof of zero knowledge protocol, the user data cryptographic credential including an assertion reflecting underlying user data without revealing the underlying user data, the assertion asserting that the one or more prerequisites are satisfied, the user data cryptographic credential further including a proof that verifies that prescribed logic produced the assertion using the underlying user data as input without revealing the underlying user data. (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”)

Regarding claim 13, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein the cryptocurrency coin further includes a proof of coin that verifies that service logic was used to encapsulate the first spending right cryptographic credential and the user data cryptographic credential using the proof of zero knowledge protocol. (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”)

Regarding claim 14, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein the cryptocurrency coin further includes a second spending right cryptographic credential using the proof of zero knowledge protocol, the second spending right cryptographic credential including a second cryptocurrency component and a proof that verifies that a second cryptocurrency transaction logic produced the second cryptocurrency component using as input a second spending right. (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”)

Regarding claim 15, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein the cryptocurrency coin further includes a proof of coin that verifies that service logic was used to encapsulate the first spending right cryptographic credential and the second spending right data cryptographic credential using the proof of zero knowledge protocol. (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”)

Regarding claim 16, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Colhoun et al. further discloses:
wherein the one or more items that are to be provided to the third party includes a requirement to pay the payment amount in a second currency that is different from a first currency used in the first cryptocurrency component of the first spending right cryptographic credential and further comprising using the communication device to cause the spending right in the first cryptocurrency component to be converted from the first currency to the second currency prior to causing the cryptocurrency coin to be provided to the third party. (¶0073, ¶¶0139-0140 and ¶0156)

Regarding claim 17, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Colhoun et al. further discloses:
wherein the second currency is a fiat currency. (¶0073)

Regarding claim 18, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Colhoun et al. further discloses:
wherein the first currency is a cryptocurrency. (¶0044 and ¶0053)

Regarding claim 19, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Colhoun et al. further discloses:
wherein using the communication device to cause the spending right in the first cryptocurrency component to be converted from the first currency to the second currency includes causing a currency exchange to provide a commitment of funds for the payment amount in the second currency. (¶0139)

Regarding claim 20, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein the cryptocurrency coin further includes a second spending right cryptographic credential using the proof of zero knowledge protocol, the second spending right cryptographic credential including a second cryptocurrency component and a proof that verifies that a second cryptocurrency transaction logic produced the second cryptocurrency component using as input a second spending right, the second cryptocurrency component being in the second currency for payment of the second payment amount portion, the first cryptocurrency component being in the first currency for payment of the first payment amount portion. (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”).
With respect to “wherein the payment includes first and second payment amount portions and the one or more items that are to be provided to the third party includes a requirement to pay the first portion in a first currency and the second portion in a second currency”, it describes the payment. However, the description of the payment  is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 21, Colhoun et al. in view of Kosha et al. discloses all limitations as described above.  Kosha et al. further discloses:
wherein the cryptocurrency coin further includes a proof of coin that verifies that service logic was used to encapsulate the first spending right cryptographic credential and the second spending right data cryptographic credential using the proof of zero knowledge protocol. (pages 846-849 Sections “A. Warmup: Private Cash and Money Transfer” and “B. Binding Privacy and Programmable Logic”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685